DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending for examination.
This Office action is FINAL.


Claim Objections
Claims 1, 3, 7, 8, and 10 are objected to because of the following informalities:
Claim 1: Change from “each risk element is associated with one or more objective elements, and/or each” to “[[each]] the at least one risk element is associated with one or more objective elements, and/or [[each]] the at least one” (page 2).
Claim 3: Remove an extra comma.
Claim 7: Change from “7. The method according to claim 1, further comprising” to “7. The method according to claim 1, further comprising:” (page 3).
Claim 8: Change from “one risk element, the at least one test elements, and the at least one objective element” to “one risk element, the at least one test element, and the at least one objective element” (page 3).
Claim 10: Change from “each risk element is associated with one or more objective elements, and/or each” to “[[each]] the at least one risk element the at least one” (page 4).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 of the instant application are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-8 and 13-15 of copending Application No. 16/751,230 in view of Korsedal, IV et al. (U.S. Patent Application Publication No. US 2018/0060832 A1), hereinafter “Korsedal.” 
This is a provisional nonstatutory double patenting rejection.
The following table illustrates the mapping of the claims between the applications with regards to obviousness-type nonstatutory double patenting.  Differences between some of the corresponding claims are shown in bold text:
16/688,798
16/751,230
(Claim) 1. A method for risk-based testing, the method comprising:

the meta-model comprises at least one risk element, at least one test element and at least one objective element, and associations between the at least one risk element, the at least one test element, and the at least one objective element;
each risk element is associated with one or more objective elements, and/or each risk element is associated with one or more test elements; and
at least one element of the elements and/or at least one association has at least one associated risk-related parameter; and
performing, by the technical system, one or more error handling measures to a system under test that fails an executed test.


the meta-model comprises at least one risk element, at least one test element and at least one objective element, and associations between the at least one risk element, the at least one test element, and the at least one objective element,
the at least one risk element is associated with one or more objective elements, and/or the at least one risk element is associated with one or more test elements, and
at least one element of the at least one risk element, the at least one test element, and the at least one objective element and/or at least one association has at least one associated risk-related parameter,
the meta-model provides a digital format which is used in a technical system for risk-based testing of a system under test; and
maintenance measures to the system under test that fails an executed test.

2
3
3
4
4
5
5
6
6
7
7
8
8

9

10

11

12
9
13
10. A system for risk-based testing, the system comprising:
a non-transitory computer-readable storage medium, configured to store a meta-model, wherein:
the meta-model comprises at least one risk element, at least one test element 
each risk element is associated with one or more objective elements, and/or each risk element is associated with one or more test elements;




at least one element of the elements and/or at least one association has at least one associated risk-related parameter; and






a maintenance system coupled to the non-transitory computer-readable storage medium that performs one or more error handling measures to a system under test that fails an executed test.

a non-transitory computer-readable storage medium, configured to store a meta-model, wherein:
the meta-model comprises at least one risk element, at least one test element and at least one objective element, and 
the at least one risk element is associated with one or more objective elements, and/or the at least one risk element is associated with one or more test elements,
at least one element of the at least one risk element, the at least one test element, and the at least one objective element and/or at least one association has at least one associated risk-related parameter,
the meta-model provides a digital format which is used in a technical system for risk-based testing of a system under test; and
a maintenance system coupled to the non-transitory computer-readable storage medium that performs maintenance measures to the system under test that fails an executed test.

15


The instant application (16/688,798) does not explicitly teach:
the meta-model provides a digital format which is used in a technical system for risk-based testing of a system under test; and
maintenance measures to the system under test that fails an executed test.
However, Korsedal teaches:
the meta-model provides a digital format which is used in a technical system for risk-based testing of a system under test (Fig. 3; ¶ 0029; Fig. 5; and ¶ 0036.); and
maintenance measures to the system under test that fails an executed test (Fig. 5; ¶ 0036; Fig. 1; ¶ 0017; and ¶ 0032; regarding, e.g., replacement of a wear part in which an anomaly has been detected.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the instant application (16/688,798) with part replacement associated with digitally-formatted database information as taught by Korsedal because a simple substitution of one known element (the one or more error handling measures – the instant application [16/688,798] specification: ¶ 0038) for another (the part replacement associated with the digitally-formatted database information of Korsedal) can be 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the elements" in page 2.  It is unclear as to which of the aforementioned claimed elements are being referred to.  For example, do ‘the elements’ refer to only two of the claimed ‘at least one risk element,’ ‘at least one test element,’ and ‘at least one objective element,’ or do ‘the elements’ refer to all three?
The Examiner will interpret the claimed ‘the elements’ as ‘the at least one risk element, the at least one test element, and the at least one objective element’ for the remainder of this Office action.



Claim 10 recites the limitation "the elements" in page 4.  It is unclear as to which of the aforementioned claimed elements are being referred to.  For example, do ‘the elements’ refer to only two of the claimed ‘at least one risk element,’ ‘at least one test element,’ and ‘at least one objective element,’ or do ‘the elements’ refer to all three?
The Examiner will interpret the claimed ‘the elements’ as ‘the at least one risk element, the at least one test element, and the at least one objective element’ for the remainder of this Office action.

Because Claim 11 depends upon Claim 10, Claim 11 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Claims 1, 9, and 10 recite:
storing a meta-model in a computer-readable storage medium of a technical system, wherein:
the meta-model comprises at least one risk element, at least one test element and at least one objective element, and associations between the at least one risk element, the at least one test element, and the at least one objective element;
each risk element is associated with one or more objective elements, and/or each risk element is associated with one or more test elements; and
at least one element of the elements and/or at least one association has at least one associated risk-related parameter; and
performing, by the technical system, one or more error handling measures to a system under test that fails an executed test.

	The ‘storing’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 10), ‘a computer readable hardware storage device’ (per Claim 9), ‘a processor’ (per Claim 9), and ‘a computer system’ (per Claim 9), nothing in the claim element precludes the step from practically 
	Elements # 1a, 1b, and 1c above merely describe various data elements of the claimed meta-model.
	The ‘performing’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘a…computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claim 13), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the person sending a notification (outputting), e.g. using pen and paper or a generic keyboard, which is then received (an adaptation of a system).  This is a similar maintenance measure to at least one example provided in the specification: ¶ 0038.

	Claims 2-5 merely describe claimed parameter(s) as claimed in their respective independent and/or dependent claims.

	Claim 6 recites:
wherein a test priority number is a product of a probability parameter, a damage parameter, and the test effectiveness parameter.
	Element # 3 above merely recites a math function of data claimed in Claim 5.

	Claims 7 and 11 recite:
instantiating the at least one risk element, the at least one test element and the at least one objective element to generate respective risk instances, test instances, and objective instances specifying a technical system, by a processor; and
storing the generated respective test instances, the generated respective objective instances and an objective in the computer-readable storage medium.
	The ‘instantiating’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 10), ‘a computer readable hardware storage device’ (per Claim 9), ‘a processor’ (per Claim 9), and ‘a computer system’ (per Claim 9), nothing in the claim element precludes the step from practically being performed in the mind. For example, “instantiating” in the context of this claim encompasses the person beginning to think about and/or write down risk, test, and objective instances and/or procedures.
	The ‘storing’ limitation in # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 10), ‘a computer readable hardware storage device’ (per Claim 9), ‘a processor’ (per Claim 9), and ‘a computer 

	Claim 8 recites:
	wherein instantiating the at least one risk element, the at least one test elements, and the at least one objective element comprises:
constructing the risk instances, the test instances and the objective instances as objects from classes representing the at least one risk element, the at least one test element and the at least one objective element; or
generating the risk instances, the test instances and the objective instances as database entries from database content specifying the at least one risk element, the at least one test element and the at least one objective element.
	The ‘constructing’ limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 10), ‘a computer readable hardware storage device’ (per Claim 9), ‘a processor’ (per Claim 9), and ‘a computer system’ (per Claim 9), nothing in the claim element precludes the step from practically being performed in the mind. For example, “constructing” in the context of this claim 
	The ‘generating’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 10), ‘a computer readable hardware storage device’ (per Claim 9), ‘a processor’ (per Claim 9), and ‘a computer system’ (per Claim 9), nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the person writing down risk, test, and objective objects and/or procedures in a table.

	This judicial exception is not integrated into a practical application. In particular, the claims only recite additional generic elements:
‘a computer-readable storage medium’ (per Claims 1 and 10),
‘a computer readable hardware storage device’ (per Claim 9),
‘a processor’ (per Claim 9), and
‘a computer system’ (per Claim 9)
	The generic elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception.  Accordingly, the generic elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Referring to MPEP 2106.05(d)(ll), the courts have recognized the following computer functions as well-understood, routine,
and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

	Accordingly, Claims 1 -11 are patent ineligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. US 9,430,311 B2), hereinafter “Lee,” and further in view of Korsedal.

With regards to Claim 1, Lee teaches:
a method for risk-based testing, the method comprising:
storing a meta-model (Fig. 1; col. 2, lines 64-67; and col. 3, lines 1-4; regarding, e.g., cause and effect map 100.) in a computer-readable storage medium (Fig. 4 and col. 7, lines 26-28.) of a technical system (Fig. 6 and col. 9, lines 24-31.), wherein:
the meta-model comprises at least one risk element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Failure Mode’ column, e.g. Event 520.), at least one test element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Causes’ column.) and at least one objective element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Effects’ column.), and associations between the at least one risk element, the at least one test element, and the at least one objective element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.);
each risk element is associated with one or more objective elements (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.), and/or each risk element is associated with one or more test elements (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.); and
at least one element of the elements and/or at least one association has at least one associated risk-related parameter (Fig. 5B; col. 8, lines 35-67; col. 9, lines 1-23; Fig. 1; and col. 3, lines 22-35.).
Lee does not explicitly teach:
performing, by the technical system, one or more error handling measures to the system under test that fails an executed test.
However, Korsedal teaches:
performing, by the technical system, one or more error handling measures to the system under test that fails an executed test (Fig. 5; ¶ 0036; regarding, e.g., completed recommended actions; Fig. 1; and ¶ 0017.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Lee with completed recommended actions to improve FMEA values as taught by Korsedal because completing actions to remediate a system / component that failed during testing is an additional means by which engineers or operators can make a necessary modification to the system / component (Lee: col. 2, lines 12-20), thereby providing an increased scope of FMEA benefits.

With regards to Claim 2, Lee in view of Korsedal teaches the method of Claim 1 as referenced above.  Lee in view of Korsedal further teaches:
wherein the at least one associated risk-related parameter of the at least one objective element and/or the at least one association is a probability parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., an occurrence ranking.) and/or a damage parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., a severity ranking.).

With regards to Claim 3, Lee in view of Korsedal teaches the method of Claim 1 as referenced above.  Lee in view of Korsedal further teaches:
wherein the at least one associated risk-related parameter of the at least one risk element and/or the at least one association is a test priority number (Lee:  and/or an exposure parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., an RPN = S x O.).

With regards to Claim 4, Lee in view of Korsedal teaches the method of Claim 3 as referenced above.  Lee in view of Korsedal further teaches:
wherein the exposure parameter is a product of a damage parameter and a probability parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35.).

With regards to Claim 5, Lee in view of Korsedal teaches the method of Claim 1 as referenced above.  Lee in view of Korsedal further teaches:
wherein the at least one associated risk-related parameter of the at least one test element and/or the at least one association is a test effectiveness parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., a detection ranking.).

With regards to Claim 6, Lee in view of Korsedal teaches the method of Claim 5 as referenced above.  Lee in view of Korsedal further teaches:
wherein a test priority number is a product of a probability parameter, a damage parameter and the test effectiveness parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35.).


instantiating the at least one risk element, the at least one test element and the at least one objective element to generate respective risk instances (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; and Lee: col. 6, lines 1-4.), test instances (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; and Lee: col. 6, lines 1-4.) and objective instances (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; and Lee: col. 6, lines 1-4.) specifying a technical system (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; Lee: col. 6, lines 1-4; Lee: col. 2, lines 7-16; Lee: Fig. 1; and Lee: col. 3, lines 5-7.), by a processor (Lee: Fig. 6 and Lee: col. 9, lines 34-37.); and
storing the generated respective test instances, the generated respective objective instances and an objective in the computer-readable storage medium (Lee: Fig. 4 and Lee: col. 7, lines 26-28.).

With regards to Claim 8, Lee in view of Korsedal teaches the method of Claim 7 as referenced above.  Lee in view of Korsedal further teaches:
wherein instantiating the at least one risk element, the at least one test elements, and the at least one objective element comprises:
constructing the risk instances, the test instances and the objective instances as objects from classes representing the at least one risk element, the at least one test element and the at least one objective element (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; Lee: col. 6, lines 1-4; Lee: Fig. 5B; Lee: col. 8, lines 35-67; and Lee: col. 9, lines 1-23.); or
generating the risk instances, the test instances and the objective instances as database entries from database content specifying the at least one risk element, the at least one test element and the at least one objective element (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; Lee: col. 6, lines 1-4; Lee: Fig. 4; Lee: col. 7, lines 51-58; Lee: Fig. 5B; Lee: col. 8, lines 35-67; and Lee: col. 9, lines 1-23.).

With regards to Claim 9, the method of Claim 1 performs the same steps as the product of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Lee in view of Korsedal.

With regards to Claim 10, the method of Claim 1 performs the same steps as the system of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Lee in view of Korsedal.

With regards to Claim 11, Lee in view of Korsedal teaches the system of Claim 10 as referenced above.  The method of Claim 7 performs the same steps as the system of Claim 11, and Claim 11 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Lee in view of Korsedal.


Response to Arguments


Applicant's remaining arguments with regards to the 35 U.S.C. 101 rejections filed 04/19/2021 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 101 rejections of Claims 1-11, the Remarks argue:
At the outset, Applicant contends that it is not reasonable to assert that a human mind can store the claimed meta-model in a computer storage medium.  For this reason alone, the rejection should be withdrawn.
The human mind cannot also be a technical system that performs error handling measures.
Claims 1-11 recite a stored meta-model, which can be automatically and thus efficiently processed in a technical system, adapted for risk-based testing of a system under test.  The risk- based testing can be conducted in an easy, efficient and reliable manner within the technical system.  A system in context of this application is any technical system, such as industrial plants and vehicles, including subsystems or components of the system.  In other words, the claimed improves risk-based testing in an efficient and reliable manner, which constitutes a practical application.
Moreover, Claim 1 now recites a practical application of performing error handling measures, as explained in the present application: ¶ 0038.
The claims should be found to comprise significantly more than any alleged abstract idea.  In contrast to Alice, the present claims transform Applicant's invention - construed by the Examiner as an "abstract idea" -into a patent-eligible invention under 35 U.S.C. § 101.  Thus, the output of Step 2B is Yes, and Claims 1-11 are patent eligible.

However, the Examiner respectfully disagrees.

With regards to # 1 above, the Examiner asserts that the claimed ‘meta-model’ neither is specially defined within the claim nor is specially defined in the remainder of the disclosure as something that is so complex that it would be impossible to perform in the human mind.  For example, one skilled in the art asserts that a meta-model could be comprised of three elements (e.g. three values) configured in a simple manner.  A human mind could reasonably analyze three elements configured as such.

With regards to # 2 and # 4 above, the Examiner asserts that any generic computer could be reasonably interpreted as the claimed ‘technical system.’  The Examiner additionally asserts that the claimed ‘technical system’ may even be pen and paper if the pen and the paper are being used to write down items of a technical nature.  The term ‘technical system’ is broad in scope and is open-ended in Applicant’s specification: ¶ 0018.


With regards to # 3 above, the Examiner asserts that the claimed invention cannot constitute a practical application merely by stating that it can be done “in an efficient and reliable manner.”  The terms “efficient” and “reliable” are not described in Applicant’s disclosure relative to other processes.  For example, do efficient and reliable mean that the claimed invention can be performed in less than 1 second?  Less than 1 minute?  Less than 1 day?  Which degree of time is considered efficient and reliable, or could any of these time periods be considered efficient and reliable in different applications?

With regards to # 5 above, and in summary to the Examiner’s aforementioned arguments, Applicant is claiming nothing more than the following:
Storing, e.g., a simple 3-item model that is capable of being perceived in the human mind, and
Sending/receiving data about the model / result.
	As stated above in the 35 U.S.C. 101 portion of this Office action, these elements fail both Step 2A, Prongs One and Two, and Step 2B because a-b above are 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114